        Case 1:19-cv-00057-KD-MU Document 85 Filed 05/25/19 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA

CHRISTOPHER LEE PRICE,                        )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )      No. 1:19-cv-57-KD-MU
                                              )
JEFFERSON S. DUNN, Commissioner,              )
Alabama Department of Corrections,            )
in his official capacity, et al.,             )
                                              )
        Defendants.                           )

      DEFENDANTS’ MOTION FOR LEAVE TO FILE DEFENDANTS’
      OBJECTION TO PLAINTIFF’S MOTION FOR JUDGMENT ON
                PARTIAL FINDINGS UNDER SEAL

        Pursuant to General Local Rule 5.2 and the Protective Order entered in this

matter,1 Defendants respectfully move for leave to file their objection to Plaintiff’s

Motion for Judgment on Partial Findings2 under seal. In support of this motion,

Defendants state as follows:

     1. The instant case is a method-of-execution lawsuit filed pursuant to 42 U.S.C.

        § 1983 alleging that the State of Alabama’s lethal injection protocol violates

        the Eighth Amendment.

     2. Defendants have a vital and compelling interest in protecting the

        confidentiality of the lethal injection protocol, the identities of persons


1. Doc. 70.
2. Doc. 82.
       Case 1:19-cv-00057-KD-MU Document 85 Filed 05/25/19 Page 2 of 6




      involved in execution proceedings, and all aspects of the manner of enforcing

      a death sentence in the state.3

   3. To that end, this Court entered a Protective Order prohibiting the disclosure

      of certain Confidential Materials to any persons other than certain enumerated

      classes of persons designated in paragraph 8 of the Order.4 The Protective

      Order requires the parties to file under seal any pleadings or other documents

      containing such confidential information.5

   4. This Court has ordered Defendants to file and serve a response to Plaintiff’s

      motion by 3:30 p.m. on May 26, 2019.6 Defendants’ objection to Plaintiff’s

      motion contains references to Confidential Materials, including the ADOC’s

      lethal injection protocol and deposition transcripts identified as confidential.

   5. Pursuant to General Local Rule 5.2, this pleading has been filed in camera and

      under seal concurrently with this motion.

      For these reasons, Defendants respectfully request that this Court grant

Defendants leave to file their objection to Price’s motion under seal and further

request that this document remain under seal until further order of the Court.

      Respectfully submitted on this the 25th day of May 2019.

                                        STEVE MARSHALL

3. See Doc. 68.
4. Doc. 70 at 5–6.
5. Id. at 7.
6. Doc. 83.

                                                                                     2
Case 1:19-cv-00057-KD-MU Document 85 Filed 05/25/19 Page 3 of 6




                            ATTORNEY GENERAL OF ALABAMA
                            BY—

                            Edmund G. LaCour, Jr.
                            Alabama Solicitor General

                            /s/ Lauren A. Simpson
                            Lauren A. Simpson
                            Beth J. Hughes
                            Henry M. Johnson
                            Christopher Reader
                            Alabama Assistant Attorneys General
                            Counsel for Defendants




                                                                  3
      Case 1:19-cv-00057-KD-MU Document 85 Filed 05/25/19 Page 4 of 6




                        CERTIFICATE OF SERVICE

      I certify that on May 25, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such

filing to: Aaron M. Katz, Jonathan R. Ference-Burke, and Patrick J. Dolan.




                                      /s/ Lauren A. Simpson
                                      Lauren A. Simpson
                                      Alabama Assistant Attorney General
                                      State of Alabama

                                      Office of the Attorney General
                                      501 Washington Avenue
                                      Montgomery, AL 36130-0152
                                      Tel: (334) 242-7300
                                      Fax: (334) 353-3637
                                      E-mail: lsimpson@ago.state.al.us




                                                                                 4
Case 1:19-cv-00057-KD-MU Document 85 Filed 05/25/19 Page 5 of 6




                         EXHIBIT A:

                    PROPOSED ORDER




                                                                  5
       Case 1:19-cv-00057-KD-MU Document 85 Filed 05/25/19 Page 6 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA

CHRISTOPHER LEE PRICE,                        )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      No. 1:19-cv-57-KD-MU
                                              )
JEFFERSON S. DUNN, Commissioner,              )
Alabama Department of Corrections,            )
in his official capacity, et al.,             )
                                              )
      Defendants.                             )

       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION
                FOR LEAVE TO FILE UNDER SEAL

      This matter is before the Court on Defendants’ motion for leave to file

Defendants’ Objection to Plaintiff’s Motion for Judgment on Partial Findings under

seal. Upon consideration, Defendants’ motion is GRANTED. The copy of

Defendants’ Objection to Plaintiff’s Motion for Judgment on Partial Findings, filed

in camera and under seal concurrently with this motion, is hereby accepted for filing

and shall remain under seal until further order of this Court.

      DONE and ORDERED this _____ day of May, 2019.



                                  ____________________________________
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                                                   6
